Per Curiam.

The reasonable value of the attorney’s services could have been recovered as rent in the summary proceeding brought prior to January, 1948 (Barrow Realty Corp. v. Village Brewery Restaurant, Inc., 272 App. Div. 262). The settlement of the January proceeding was not an accord and satisfaction (Morrison Estates v. H. & M. Amusement Co., 17 N. Y. S. 2d 565).
The judgment should be reversed, with $30 costs, and judgment directed in favor of plaintiffs with costs. The case is remitted to the court below for assessment of damages as to the reasonable value of the attorneys’ services in the summary proceeding to recover January, 1948, rent.
Hofstadter, Church and Hecht, JJ., concur.
Judgment reversed, etc.